Exhibit 10.1

 SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (the “Agreement”) is effective as of March
_____, 2013 between and among Generex Biotechnology Corporation (“GNBT”) and
Generex Pharmaceuticals Inc. (“GPI”) (GNBT and GPI are hereinafter collectively
referred to as “Generex”) and __________________ (the “Employee”, collectively
with Generex the “Parties”), as follows:

RECITALS

WHEREAS, in order to assist Generex with its cash flow requirements, the
Employee agreed to a deferral of payment of a portion of the Employee’s salary;

WHEREAS, as of March 31, 2013 the aggregate amount of the Employee’s salary
which has been deferred was $_________ (the “Deferred Amount”); and

WHEREAS, the Parties have agreed that, subject to the terms and conditions set
forth in this Agreement and subject to the approval by the stockholders of the
proposals at the annual meeting of the Corporation of March 28, 2013 (i) to
amend the Corporation’s Certificate of Incorporation to increase the number of
authorized shares of common stock and (ii) to amend the Corporation 2006 Stock
Option Plan (the “Plan”) to increase the number of shares authorized for
issuance and the Plan (together the “Shareholder Proposals”), GNBT shall grant
the Employee options to acquire free-trading shares of GNBT common stock at an
exercise price of $0.001 per share in full and final settlement of the
obligation of Generex to pay the Deferred Amount.

NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein, intending to be bound, the Parties agree as follows:

1. Option Grant.

a.In full and final settlement of Generex’s obligation to pay the Deferred
Amount, subject to the satisfaction of applicable securities and tax laws and to
approval of the Shareholder Proposals and pursuant to the provisions of the
Plan, GNBT shall grant to the Employee, and the Employee shall accept, an option
to purchase up to an aggregate of __________ shares of Common Stock of GNBT, par
value $0.001 per share (the “Common Stock”), at a price per share of USD$0.001
(the “Option”), which option shall be fully vested upon the date of grant and
shall expire on the fifth anniversary of the date of grant, subject to earlier
termination under the terms set forth in the Plan.

b.The Parties shall execute an option agreement, in the form attached hereto as
Attachment A, evidencing the Option.

 



 



2. Representations and Warranties:

a.Each person signing this Agreement represents and warrants that he or she is
duly authorized and has legal capacity to execute and deliver this Agreement.
Each Party represents and warrants to the other that the execution and delivery
of the Agreement and the performance of such Party's obligations hereunder have
been duly authorized and that the Agreement is a valid and legal agreement
binding on such Party and enforceable in accordance with its terms.

b.The Employee represents and warrants that he or she is currently an employee
of Generex.



3. Release by the Employee. In consideration of the grant of the Option, the
receipt and sufficiency of which are acknowledged, the Employee together with
his or her predecessors, successors, heirs, administrators, executors, personal
representatives, attorneys and assigns (collectively the “Employee Releasors”)
hereby releases, remises, waives and forever discharges Generex and its
predecessors, successors, affiliates, subsidiaries, officers, directors,
employees, attorneys, contractors, consultants and their respective heirs,
administrators, personal representatives, executors, attorneys and assigns
(collectively the “Generex Releasees”), from and against all claims, demands,
causes of action, contracts, agreements, liabilities, costs, fees, expenses,
actions, agreements, payments, and accounts of every nature and kind, both known
and unknown, either at law or in equity, that the Employee Releasors now have,
ever has had, or may have had up to and until the date this Agreement is
executed by the Parties, whether at law or in equity, arising out of or related
to the Deferred Amount and any amounts claimed to be due and owing in relation
thereto. Notwithstanding the foregoing, nothing in this Agreement shall be
construed as releasing the Generex Releasees from any obligations expressly set
forth in this Agreement.

4. Taxes. Each Party shall be personally responsible for any and all tax
liabilities and consequences, if any, which may result from the Option grant
made pursuant to this Agreement. The Parties agree and acknowledge that no Party
has made any representations or warranties concerning tax treatment or tax
ramifications of any of the payments anticipated under this Agreement.

5. Non-Disparagement. The Parties agree not to make any disparaging statements,
directly or indirectly through others, to any person in the future about any
other Party, its business, its members, managers, officers, directors, staff, or
present or former employees.



2

 

 

6. Covenant Not to Sue. The Parties agree and covenant not to commence any
administrative proceeding, arbitration action, or any lawsuit in any federal or
state or provincial court arising out of or related to any claims released in
this Agreement. This Agreement shall be an affirmative defense to any such claim
filed, and shall result in immediate dismissal of any such claim. Any Party that
violates this “Covenant Not to Sue” shall reimburse the defending Party all
attorneys’ fees and costs incurred in defending such action filed in violation
of this Agreement.

7. Enforcement of Agreement. The Parties to this Agreement hereby agree that if
any of the provisions of this Agreement are breached, the non-breaching Party
shall have the right to enforce this Agreement.

8. Choice of Law. This Agreement shall be construed in accordance with the laws
of the State of New York.

9. Complete Agreement. This Agreement represents the final and complete
agreement between the Parties regarding the subject matter hereof, and
supersedes all previous and contemporaneous communications, representations,
understandings and agreements, whether oral or written, between the Parties with
respect to the subject matter hereof.

10. Modification or Amendment. No change, modification, extension, termination
or waiver of any provision of this Agreement shall be valid unless made in
writing and signed by a duly authorized representative of the Party to be bound
thereby.

11. Waiver of Breach. Waiver by any Party hereto of any term and/or breach of
this Agreement shall not be deemed or construed as a waiver of any other term
and/or breach, whether prior, subsequent, or contemporaneous with this
Agreement.

12. Invalidity. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms, or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.

13. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, executors, personal
representatives, administrators, successors, and assigns and upon any entity
into or with which any Party hereto may merge or consolidate.

14. Independent Judgment. The Parties hereto agree and pledge that in making
this Agreement, they rely on their own respective judgment, belief and
knowledge, and advice of their own counsel and financial advisors and not on any
representations or statements made by any other Party hereto, or any other
Party's officers, agents, representatives or counsel. The Parties acknowledge
that the execution hereof is their free act and deed intending to be bound. The
Employee acknowledges having been afforded the opportunity to procure
independent legal advice in respect of the Employee’s execution, delivery, and
performance of this Agreement and that the Employee has procured such advice or
voluntarily, and without duress, has elected not to seek such advice.



3

 

 

15. Counterparts. It is the intention and understanding of each Party that this
Agreement shall be executed by each Party or a duly authorized agent of each
Party on a separate signature page and that those several signature pages will
be assembled, along with the text hereof, to form a single instrument. Each
Party agrees that the resulting documents, and each duplicate original thereof,
will have the same force and effect as if each Party had signed the same
document at the same time in each other's presence.

16. No Admission of Liability. This Agreement is made solely for the purpose of
settlement and compromise, and shall not be deemed an admission by any Party.

IN WITNESS WHEREOF, the parties have signed this Agreement as of the date first
written above. 

  Generex Biotechnology Corporation                 Name:  Mark Fletcher
Title:     President & Chief Executive Officer

 



  Generex Pharmaceuticals Inc.                  

Name:  Mark Fletcher

Title:    President

 



  Employee                   Name:

 



                 

Signature of witness to the Employee’s signature

Print name of witness:





4



